 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
       JASON B. PERKINS,                              Case No. 1:19-CV-00126-LJO-EPG
11
                             Plaintiff,               ORDER GRANTING DEFENDANTS’
12                                                    REQUEST TO EXTEND EXPERT
              v.                                      DISCLOSURE DEADLINE AND
13                                                    EXTENDING REBUTTAL AND EXPERT
       CITY OF MODESTO, et al.,                       CUTOFF DEADLINES
14
                             Defendants.              (ECF No. 54)
15

16

17

18          Defendants request an extension of the expert disclosure deadline in order to disclose one

19   additional expert that is unable to complete his report by the current deadline of March 19, 2020.

20   (ECF No. 54.) Plaintiff opposes the requested extension of time. (ECF No. 55.)

21          Although the Court agrees with some of the arguments raised by Plaintiff in opposition, in

22   light of the uncertainty and quickly changing situation regarding the Coronavirus, and the

23   expert’s location in an area covered by a shelter in place order, which has closed non-essential

24   businesses until April 7, 2020, the Court finds good cause for the requested extension of time.

25   Further, in light of this extension of time, the Court will also extend the rebuttal expert and expert

26   discovery cutoff deadlines solely regarding the one expert witness. The schedule currently in

27   place remains in place as to all other expert witnesses.

28   ////


                                                       1
 1          IT IS ORDERED that Defendants’ request for an extension of time (ECF No. 54) is

 2   GRANTED. The expert disclosure deadline is extended to April 10, 2020, solely for the purpose

 3   of Defendants’ disclosure of the one potential additional expert who has offices located in San

 4   Francisco and Oakland and is unable to complete his report by the March 19, 2020, deadline.

 5          IT IS FURTHER ORDERED that the rebuttal expert disclosure deadline is extended to

 6   May 8, 2020 solely for the single expert witness described above; and

 7          The expert discovery cutoff is extended to June 8, 2020 solely for the single expert

 8   witness described above.

 9          All other deadlines remain in place, including expert disclosure and discovery deadline for

10   all other expert witnesses.

11
     IT IS SO ORDERED.
12

13      Dated:     March 18, 2020                             /s/
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     2
